Citation Nr: 1609202	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  09-33 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss disability.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1961 to December 1963.
These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for bilateral hearing loss and tinnitus.  More specifically, he asserts that, though his military occupational specialty was support clerk, he served with an armory division and was exposed to the noise of tank cannon fire.  Additionally, he notes a tympanic membrane perforation he suffered during active service is service connected and suggests his present hearing loss and tinnitus is secondary to that injury.  

The Board previously remanded these claims in March 2014 for an addendum opinion.  Regretfully, another remand is necessary to address inadequacies in the April 2014 addendum opinion provided in response to that remand.  

First, the Board notes that both the Veteran's enlistment and separation whisper voice tests are sighted as evidence considered by the VA examiner in providing the addendum opinion.  "[W]hispered voice tests are notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure."  VBA Training Letter 211D (10-02) (March 18, 2010).  In that letter, the Director of the VA C&P Service stated that "whispered voice tests... cannot be considered as reliable evidence that hearing loss did or did not occur."  Id.  So, to the extent the VA examiner based his opinion on the whisper voice tests the Board finds the rational inadequate.  

Second, the VA examiner sights the pure tone threshold findings reported in the November 1963 separation examination.  However, these findings are in American Standards Association (ASA) units not the currently used International Organization for Standardization (ISO) units.  The fact the VA examiner reproduces the ASA unit numbers in the addendum opinion without noting the issue of ASA versus ISO units makes the Board concerned this was not considered.  Prior to November 1967, military audiometric results were reported in ASA units; VA used ASA units prior to July 1966.  However, in July 1966, VA adopted International Organization for Standardization (ISO) units, and the military followed suit in November 1967.  Essentially, conversion of ASA to ISO requires adding 10 decibels to the reported findings in most frequencies, the exceptions being adding 15 decibels at 250 and 500 Hertz and 5 decibels at 4000 Hertz.

Third, the VA examiner who provided a previous addendum opinion in November 2008 concluded that hearing loss and tinnitus did not originate as a result of the Veteran's military service.  Part of the rational for that conclusion was the Veteran's report that his hearing loss and tinnitus did not begin until approximately 25 years after service.  However, in a September 2009 VA Form 9 the Veteran indicated this was an inaccurate representation of what he reported.  He claims to have reported that it was not until approximately 25 years after service that his hearing loss and tinnitus got so severe that it became disabling to his ability to communicate.  He claims to have always suffered from some level of hearing loss and tinnitus since service.  The March 2014 Board remand indicated that this clarification must be considered by the VA examiner when providing the addendum opinion.  Despite this, the April 2014 addendum opinion notes the previous claim that hearing loss and tinnitus began some 25 years after service but does not note that this was subsequently claimed to be inaccurate by the Veteran.  The Board does acknowledge that this was only discussed in the body of the remand and that the Board failed to specifically make this request in a remand action paragraph.  Nevertheless, the Veteran's statement that his report of the time of the initial start of hearing loss has been misconstrued should be considered when the next addendum opinion is provided.  

Finally, the March 2014 remand directed the VA examiner to address the issue of secondary service connection i.e., whether bilateral hearing loss and tinnitus were caused by or aggravated beyond their natural progression by the service connected tympanic membrane perforation.  

To the extent the April 2014 addendum opinion discussed the perforation it was to explain how it was not caused by or the result of active service.  However, the tympanic membrane perforation has already been established as service connected.  As noted, the VA examiner was directed to address the issue of whether the bilateral hearing loss and tinnitus were caused by or aggravated beyond their natural progression by that condition.  

Establishing entitlement to service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310 (2015); see also Allen v. Brown, 7 Vet. App. 439 (1995).  Both the causation and aggravation prongs must be discussed in order for the opinion to be adequate.  Allen, 7 Vet. App. 439.  

Therefore, the Board finds it necessary that the VA examiner provide an addendum opinion addressing the deficiencies in the previous opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision"); see also 38 C.F.R. § 4.2 (2015) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the provider of the April 2014 addendum, for a further addendum opinion.  If unavailable, the claims file should be forwarded to another VA examiner.  If it is determined an additional examination of the Veteran is necessary, one is to be arranged.  The entire claims file must be reviewed by the examiner in conjunction with the examination. 

The examiner is requested to address the following:

a. Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's bilateral hearing loss and/or tinnitus are etiologically related to his active duty service?

b. If the answer to (a) is less likely than not (i.e., probability less than 50 percent), is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's bilateral hearing loss and/or tinnitus are proximately due to (caused by) his service-connected tympanic membrane perforation?

c. If the answer to (b) is less likely than not (i.e., probability less than 50 percent), is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's bilateral hearing loss and/or tinnitus have been aggravated beyond their normal progression by his service-connected tympanic membrane perforation?  

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

In answering these questions the VA examiner is asked to acknowledge that: (I) whispered voice tests cannot be considered as reliable evidence that hearing loss did or did not occur; (II) the in-service audiogram results are in American Standards Association units not International Organization for Standardization units; and (III) the Veteran has asserted that the report that his hearing loss and tinnitus started approximately 25 years after service is a mischaracterization of what he said, which is that hearing loss and tinnitus did not become disabling to his ability to communicate until approximately 25 years after service.  

The examiner is requested to provide a complete rationale for any opinion expressed based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence. If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutschisousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




